

116 S4040 IS: Gun Owner Privacy Act
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4040IN THE SENATE OF THE UNITED STATESJune 23, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to protect the rights of citizens under the Second Amendment to the Constitution of the United States.1.Short titleThis Act may be cited as the Gun Owner Privacy Act.2.Protection of Second Amendment rightsSection 922(t) of title 18, United States Code, is amended by adding at the end the following:(7)(A)None of the funds appropriated pursuant to any provision of law may be used for—(i)any system to implement this subsection that does not require and result in the immediate destruction of all information, in any form whatsoever, submitted by or on behalf of any person who has been determined not to be prohibited from owning a firearm; or(ii)the implementation or collection of any tax or fee by any officer, agent, or employee of the United States, or by any State or local officer or agent acting on behalf of the United States, in connection with the implementation of this subsection.(B)Any person aggrieved by a violation of this paragraph may bring an action in the district court of the United States for the district in which the person resides.(C)Any person who is successful with respect to an action brought under subparagraph (B) shall receive damages, punitive damages, and such other remedies as the court may determine to be appropriate, including a reasonable attorney's fee..